DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention I (Claims 1-2) in the reply filed on 04/06/21 is acknowledged. Accordingly, non-elected Claim 3 is withdrawn from consideration.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3 of U.S. Patent No. 10,608,268 in view of Deng et al. (US 2007/0099045). 

	Regarding Claims 1-2, although the Claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,608,268 claims, at least, a fuel cell apparatus and a control apparatus which communicates with the fuel cell apparatus, wherein the fuel cell apparatus comprises a circuitry configured to determine an operation status of the fuel cell apparatus, and to transmit to the control apparatus a message defined according to a predetermined communication 
	U.S. Patent No. 10,608,268 fails to disclose a communication interface configured to communicate with the control apparatus.
	However, Deng teaches a fuel cell device (Abstract, [0001]). As illustrated in Figure 1, Deng teaches that the fuel cell device (10) comprises a fuel cell board (101) (“fuel cell apparatus”) and a control circuit (102) (“control apparatus”) which communicates with the fuel cell board ([0008], [0012]-[0015]). Deng teaches that the control circuit further comprises a communication interface (e.g. a USB communication interface) which is configured to communicate with the control circuit ([0008], [0015]). Deng teaches that the communication interface provides a means for coupling to an external electronic device (e.g. a computer), thereby allowing for data exchange to take place ([0015]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art, would further include, in the fuel cell apparatus of U.S. Patent No. 10,608,268, a communication interface, as taught by Deng, that is configured to communicate with the control apparatus, given that a communication interface would provide a means for coupling to an external electronic device, such as a computer, thereby allowing for data exchange to take place. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729